          Case 3:20-cv-02892-VC Document 70 Filed 01/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 INFORMATECH CONSULTING, INC., et                 Case No. 20-cv-02892-VC
 al.,
               Plaintiffs,                        ORDER TO REFILE MISSING
                                                  EXHIBITS
         v.
                                                  Re: Dkt. No. 54
 BANK OF AMERICA CORPORATION, et
 al.,
               Defendants.

       In support of its motion to compel arbitration, the Bank of America defendants submitted

a declaration from Chris Yuasa that purports to attach two monthly balance statements as

Exhibits 10 and 11. See Dkt. No. 54-1. No such exhibits appear to have been filed. The Bank of

America defendants are ordered to refile these missing exhibits by Tuesday, January 19.

       IT IS SO ORDERED.

Dated: January 15, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
